DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1, 5, 7, 9-11 and 15-24 are pending of which claims 1, 11 and 15 are in independent form. 
	Claims 1, 5, 7, 9-11 and 15-24 are rejected under 35 U.S.C. 101.
	Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
Claims 1, 5, 7, 9-11 and 15-24 are rejected under 35 U.S.C. 103.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, 7, 9-11 and 15-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Regarding the 35 USC 101 rejection, Examiner specifies that newly added amendments do not add significantly more to the claims and therefore the 35 USC 101 (abstract idea) rejection is sustained.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

The claim(s) recite(s), capturing, using a device, an image of an information-carrying component of a physical object; determining the language and extracting additional device and translating the additional information; nothing in the claim element precludes the step from practically performing certain methods of mathematical algorithms and mental process.
The process, as drafted, under its broadest reasonable interpretation, covers performance of the limitation for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the generic computer components, then it falls within the “mathematical algorithms” and “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “capturing, using a device, an image” to generate an information-carrying component of a physical object; determining a language based on the device settings; translating the additional information.
This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 17, recites “wherein the context setting comprises a specified system of units of measure, the method further comprising: determining, by the processor, that the additional information references quantities in a system of units of measure different than the specified system of units of measure; and responsively converting, by the processor, the quantities referenced within the additional information to the specified system of units of measure before displaying the additional information in the language context” is not supported by the specification and therefore considered new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 7, 9-11 and 15-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang; Wen et al. (US 20180314689 A1) [Wang] in view of KOBAYASHI; Yuka et al. (US 20170140037 A1) [Kobayashi] in view of AGAPI; CIPRIAN et al. (US 20080077384 A1) [Agapi].

	Regarding claims 1, 11 and 15, Wang discloses, a method for providing workflows comprising: 
capturing, using a device, an image of an information-carrying component of a physical object (A multi-modal virtual personal assistant can also accept tactile input, such as keyboard, mouse, or touchscreen input, or other mechanical input methods that can be provided by a computing system (e.g., joysticks, key pads, scanners, barcode or Quick Response (QR) code scanners, etc.) ¶ [0065]); 
identifying, by the processor, a language context from a context setting of the device (Provided are systems, methods, such as computer-implemented methods, and computer-program products for a multi-lingual device, capable of receiving verbal input in multiple languages, and further capable of providing conversational responses in multiple languages ¶ [0002]. Also see ¶ [0080]);
invoking an automated translation service to translate the additional information to the language context (using machine translation to translate the output ¶ [0079], [0375], [0438]); and 
However Wang does not explicitly facilitate determining a language of the workflow object based on the captured image; determining by the processor, that the language associated with the information-carrying component is different from the language context; displaying, using the device, the additional information in the language context.
Agapi discloses, determining, by a processor, a language associated with the information-carrying component from the captured image; determining by the processor, that the language associated with the information-carrying component is different from the language context (the interceptor 115 can identify an original language for the text of the font rendering request 130. This original language can be compared against a user desired language, which can be established by configurable parameters, such as those entered using configuration interface 140 ¶ [0025]-[0026]. Also see ¶ [0012]-[0014], [0028], [0036]-[0039]);
displaying, using the device, the additional information in the language context (The network machine can translate the text into the second language and can convey the translation back to the original machine. The original text of the display object can be dynamically replaced with the translated text. The display object that includes the translated text can then be displayed ¶ [0013]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Agapi’s system would have allowed Biniak to facilitate determining a language of the workflow object based on the captured image; determining by the processor, that the language associated with the information-carrying component is different from the language context; displaying, using the device, the additional information in the language context. The motivation to combine is apparent in the Biniak’s reference, because there is a need for a solution for dynamically converting application prompts of a software application to a desired language, even when the desired language is not natively supported by the software application. 
However neither Wang nor Agapi explicitly facilitate after determining the language associated with the information-carrying component, performing, by the processor, a network search for the information-carrying component to attempt to acquire additional information regarding the information-carrying component in the language context; in response to unsuccessfully acquiring the additional information in the language context, performing, by the processor, the network search for the information-carrying component to acquire the additional information in the language associated with the information- carrying component [and invoking an automated translation service to translate the additional information to the language context].
Kobayashi discloses, after determining the language associated with the information-carrying component, performing, by the processor, a network search for the information-carrying component to attempt to acquire additional information regarding the information-carrying component in the language context; in response to unsuccessfully acquiring the additional information in the language context, performing, by the processor, the network search for the information-carrying component to acquire the additional information in the language associated with the information- carrying component [and invoking an automated translation service to translate the additional information to the language context] (using extracted text to generate new query for supplemental results [Abstract], ¶ [0014], [0016], [0072]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Kobayashi’s system would have allowed Wang and Agapi to facilitate after determining the language associated with the information-carrying component, performing, by the processor, a network search for the information-carrying component to attempt to acquire additional information regarding the information-carrying component in the language context; in response to unsuccessfully acquiring the additional information in the language context, performing, by the processor, the network search for the information-carrying component to acquire the additional information in the language associated with the information- carrying component [and invoking an automated translation service to translate the additional information to the language context]. The motivation to combine is apparent in the Wang and Agapi’s reference, because there is a need to improve providing more accurate and reliable search results.

Regarding claims 2, 3 and 4, (Canceled).

Regarding claim 5 and 14, the combination of Wang, Agapi and Kobayashi discloses, wherein the network search is performed using a Web browser (Biniak: web browser ¶ [0045] and [0028]).

Regarding claim 6, (Canceled).

Regarding claim 7, the combination of Wang, Agapi and Kobayashi discloses, wherein the workflow comprises querying an online service for the additional information (Biniak: request for additional information ¶ [0008], [0026], [0045]).

Regarding claim 8, (Canceled).

Regarding claims 9, 20 and 23, the combination of Wang, Agapi and Kobayashi discloses, wherein the context setting comprise one of: one or more predetermined languages; one or more predetermined units of measure; or one or more predetermined database tables (Agapi: the interceptor 115 can identify an original language for the text of the font rendering request 130. This original language can be compared against a user desired language, which can be established by configurable parameters, such as those entered using configuration interface 140 ¶ [0025], [0026] and [0028]).

Regarding claims 10, 21 and 24, the combination of Wang, Agapi and Kobayashi discloses, wherein the device comprises one of: a barcode reader; a virtual reality device; an augmented reality device; a mobile scanning device; and a smartphone (Wang: A multi-modal virtual personal assistant can also accept tactile input, such as keyboard, mouse, or touchscreen input, or other mechanical input methods that can be provided by a computing system (e.g., joysticks, key pads, scanners, barcode or Quick Response (QR) code scanners, etc.) ¶ [0065]).

Regarding claims 12, 13 and 14, (Canceled).

Regarding claim 16, the combination of Wang, Agapi and Kobayashi discloses, wherein the information-carrying component is an information-carrying graphic that conveys information graphically as opposed to textually (Wang: A multi-modal virtual personal assistant can also accept tactile input, such as keyboard, mouse, or touchscreen input, or other mechanical input methods that can be provided by a computing system (e.g., joysticks, key pads, scanners, barcode or Quick Response (QR) code scanners, etc.) ¶ [0065]).

Regarding claim 17, the combination of Wang, Agapi and Kobayashi discloses, wherein the context setting comprises a specified system of units of measure, the method further comprising: determining, by the processor, that the additional information references quantities in a system of units of measure different than the specified system of units of measure; and responsively converting, by the processor, the quantities referenced within the additional information to the specified system of units of measure before displaying the additional information in the language context (Wang: The semantic interpretation generator 3216 can identify semantic units in the natural language input 3240 and/or the reference expressions 3218, and associate each of the identified semantic units with its corresponding semantic type. In other words, the semantic interpretation generator 3216 recognizes one or more semantic units of the natural language input 3240 and/or reference expression 3218 as referring to at least one of the semantic types (e.g., date, title, address, unit of measure, currency, nickname, etc.) indicated by the semantic preprocessor model 3250 used by the semantic preprocessor 3224 ¶ [0484]). 

Regarding claim 18, the combination of Wang, Agapi and Kobayashi discloses, wherein the information-carrying component comprises a graphic in which the network address is encoded (Wang: A multi-modal virtual personal assistant can also accept tactile input, such as keyboard, mouse, or touchscreen input, or other mechanical input methods that can be provided by a computing system (e.g., joysticks, key pads, scanners, barcode or Quick Response (QR) code scanners, etc.) ¶ [0065]).

Regarding claims 19 and 22, the combination of Biniak and Agapi discloses, wherein the information-carrying component further comprises an address associated with the entity, the address including a country, the instructions further causing the processor to: determine a location of the device; determine that the location of the device is not in the country of the address associated with the entity; identify an alternate address associated with the entity that includes a country including the location of the device; and display, using the device, the alternate address (Wang: For instance, some devices are equipped with an integrated geolocation system (such as a Global Positioning System (GPS) sensor) and/or other sensors that can detect geographic location, motion, and/or other real-time sensed information ¶ [0266], [0325], [0360], [0375]).
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





8/13/2022
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154